DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending
Claims 1-18 are currently amendedClaims 1-18 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 05/15/2020, 10/15/2020, and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 states “for adjusting specific process” and instead should state “for adjusting the specific process” to maintain consistency.  Also, line 6 states “the sensors and regulating means” and instead should state “the sensors and the regulating means” to maintain consistency.  Furthermore, lines 10, 11, 13 and 15 each state “the single-use filtration device” and instead should state “the at least partially automated
Claim 7 is objected to because of the following informalities:  Line 1 states “the control” and instead should state “a control” for further clarity.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Line 2 states “the single-use filtration device” and instead should state “the at least partially automated single-use filtration device” to maintain consistency.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Line 1 states “according to any” and instead should state “according to”.  Also, line 2 states “the single-use filtration device” and instead should state “the at least partially automated single-use filtration device” to maintain consistency.  Appropriate corrections are required.
Claim 11 is objected to because of the following informalities:  Line 2 states “the single-use filtration device” and instead should state “the at least partially automated single-use filtration device” to maintain consistency.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 2 states “the single-use filtration device” and instead should state “the at least partially automated single-use filtration device” to maintain consistency.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Line 2 states “the single-use filtration device” and instead should state “the at least partially automated single-use filtration device” to maintain consistency.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Line 2 states “of the following sensors” and instead to state “of the sensors” to maintain consistency.  Also, lines 2-3 states “the single-use filtration device” and instead should state “the at least partially automated single-use filtration device” to maintain consistency.  Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “regulating means…and regulating means…piloting the regulating means” on lines 5-6 and line 8 of claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "using a pre-sterilizable, at least partially automated single-use filtration device which” on lines 1-2.  It is unclear and confusing what Applicant is trying to claim.  Claims 2-18 are also rejected since these claims depend on claim 1.
Claim 2 recites the limitation "the presence of liquid” on lines 1-2, and “the known system volume.” on lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation "the control of the flow” on line 2.  It is unclear which flow Applicant is referring to, the low flow or the high flow.  Also, Examiner suggests amending the limitation ‘the control’ to ‘a control’.
Claim 5 recites the limitation "an inlet pressure…an inlet pressure sensor…a regulating variable” on lines 2-3.  It is unclear whether Applicant is referring to the same inlet pressure, inlet pressure sensor and regulating variable as recited on lines 2-3 of claim 3, or a different and separate inlet pressure, inlet pressure sensor, and regulating variable.
Claim 9 recites the limitation "a feed pump” on line 7.  It is unclear whether Applicant is referring to the same feed pump as recited on line 3 of claim 9, or a 
Claim 12 recites the limitation "a feed pump” on line 7.  It is unclear whether Applicant is referring to the same feed pump as recited on line 3 of claim 12, or a different feed pump.  If Applicant is referring to the same one, Examiner suggests using the same claim language and terminology.
Claim 14 recites the limitation "the automated adjustment” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/764478 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the current application teaches a method of filtering a large volume of a medium using a single-use filtration device, an unfiltrate inlet, a filtrate 
Independent claim 1 of the co-pending Application No. 16/764478 teaches an automated single-use filtration device including an unfiltrate inlet, a filtrate outlet, one or more filter elements, sensors, a regulating mechanism, and an external monitoring and control system.  Also, corresponding dependent claims 2-22 of the co-pending Application No. 16/764478 also teaches a flow sensor, an inlet pressure sensor, valves, a liquid detector, a feed pump and additional other details similar to the current Application 16/764440.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin Maiser et al. (WO 2016/177650 A1) (Examiner is using U.S. 2018/0135006 A1 as the English translated version for the corresponding WO document) (hereinafter “Maiser”).

Regarding Claim 1:
Maiser teaches a method of filtering a large volume of a medium using a pre-sterilizable, at least partially automated single-use filtration device (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) which includes an unfiltrate inlet, a filtrate outlet, a main line running between the unfiltrate inlet and the filtrate outlet (see FIGS. 1-2 and 4) (see paragraphs 78-79), filter elements arranged in the main line (see FIGS. 1-2 and 4) (see paragraphs 78-79), a venting line (see claim 13, a venting valve) and sensors for detecting specific process parameters and regulating means for adjusting specific process parameters (see FIGS. 1-2 and 4, pressure sensor 18, fill level sensor 22, and liquid detector 28) (see paragraphs 144-172), wherein the sensors and regulating means are connected to a monitoring and control system which is adapted for evaluating and processing sensor data and for piloting the regulating means based on one or more control algorithms, comprising the following process steps:

b) venting the single-use filtration device through the venting line (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 144-172); 
c) closing the venting line (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 144-172);
d) rinsing the single-use filtration device (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 144-172); 
e) filtering the medium using the filter elements (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 144-172);
f) re-rinsing the single-use filtration device with high flow (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 144-172); and
g) closing the main line (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 144-172);
wherein the process steps f) and g) are optional (Examiner’s note:  steps f and g are in a conditional form; therefore, do not have to occur) (see paragraphs 144-172).
Although Maiser does not explicitly teach an external monitoring and control system, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the filtration system and method of Maiser to include an external monitoring and control system so that a user is able to efficiently and effectively control the filtration system remotely (see paragraphs 49-54 and 76) (see paragraphs 144-172).
	

Maiser teaches the method according to claim 1, characterized in that the presence of liquid at the filtrate outlet is determined from an inlet flow signal and the known system volume (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 3:
Maiser teaches the method according to claim 1, characterized in that at least in process step e), an inlet pressure detected by an inlet pressure sensor is used as a regulating variable (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 4:
Maiser teaches the method according to claim 1, characterized in that at least in process step e), the control of the flow is carried out via a characteristic curve of a feed pump, an inlet pressure sensor and a venting liquid detector (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 5:
Maiser teaches the method according to claim 3, characterized in that at least in process step e), an inlet pressure detected by an inlet pressure sensor is used as a regulating variable, and, when necessary, a shutting-off of the main line is carried out by 

Regarding Claim 6:
Maiser teaches the method according to claim 1, characterized in that process step g) is carried out by simply shutting off the main line using a shut-off valve either at the unfiltrate inlet or at the filtrate outlet (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 7:
Maiser teaches the method according to claim 6, characterized in that the control of the shut-off valve is carried out via a characteristic curve of a feed pump, an inlet pressure sensor and a venting liquid detector (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 8:
Maiser teaches the method according to claim 1, characterized in that a venting liquid detector on a housing of a sterile air filter or on a distributing or collecting pipe is used for draining supervision and/or for air accumulation supervision (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).


Maiser teaches the method according to claim 1, characterized in that the single-use filtration device further comprises an inlet pressure sensor, a venting liquid detector, a controlled or regulated feed pump and a manually operated simple venting valve, wherein the process steps a), b) and c) are carried out manually and at least one of the process steps d), e) and f) is regulated in an automated manner based on an inlet pressure detected by the inlet pressure sensor and/or controlled based on a characteristic curve of a feed pump (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172). 

Regarding Claim 10:
Maiser teaches the method according to claim 1, characterized in that the single-use filtration device further comprises an inlet pressure sensor, a flow sensor, a venting liquid detector, a controlled or regulated feed pump and a manually operated simple venting valve, wherein the process steps a), b) and c) are carried out manually and at least one of the process steps d), e) and f) is regulated in an automated manner based on a flow detected by the flow sensor and an inlet pressure detected by the inlet pressure sensor (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 11:
Maiser teaches the method according to claim 1, characterized in that the single-use filtration device further comprises an inlet pressure sensor, a flow sensor, a venting 

Regarding Claim 12:
Maiser teaches the method according to claim 1, characterized in that the single-use filtration device further comprises an inlet pressure sensor, a controlled or a regulated feed pump and a manually operated simple venting valve, wherein the process steps a), b) and c) are carried out manually and at least one of the process steps d), e) and f) is regulated in an automated manner based on an inlet pressure detected by the inlet pressure sensor and/or is controlled based on a characteristic curve of a feed pump (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 13:
Maiser teaches the method according to claim 1, characterized in that the process step f) is carried out with pressure supervision (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 14:
Maiser teaches the method according to claim 1, characterized in that a pH sensor integrated in the single-use filtration device is used for the automated adjustment of a pH value during dosing of an acid or base (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 15:
Maiser teaches the method according to claim 1, characterized in that an automated actuator is used during one or more samplings at predetermined time and/or fraction intervals (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 16:
Maiser teaches the method according to claim 1, characterized in that an automated rinsing medium access is used during a pre-rinsing or wetting of the filter elements (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).

Regarding Claim 17:
Maiser teaches the method according to claim 1, characterized in that an automated drainage output or an automated gas access is used during a discharge of 

Regarding Claim 18:
Maiser teaches the method according to claim 1, characterized in that at least one of the following sensors integrated in the single-use filtration device is used during a process supervision and/or documentation or data archiving:
a capacitive, inductive, ultrasonic, vibration or conductive sensor for level measurement and/or liquid detection;
a temperature sensor;
a pH sensor;
a conductivity sensor;
a TOC sensor;
a sensor for turbidity measurement (see FIGS. 1-2 and 4, modular system 1 and filtration module 2) (see paragraphs 49-54 and 76) (see paragraphs 144-172).


Other References Considered
Kelly (US 2005/0171501 A1) teaches an intravenous solution producing system and method.

Nishio et al. (EP 3012012 A1) teaches a filter device, manufacturing device for chemical, and operation method for filter device.

Mir Leon et al. (EP 2119492 A1) teaches a tangential flow filtration system.

Fisher et al. (WO 2012/051517 A2) teaches a large volume disposable ultrafiltration systems and methods.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773